Title: To Alexander Hamilton from James Miller, 22 November 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philadelphia Novr. 22d. 1799
          
          Mr. Gunkle the contractor for supplying the Troops at Carlisle (at the request of the Secretary of War) called on me this morning to know whether I had any orders from you with respect to the necessary repairs of the Barracks for the accomodation of the Troops at that place, I informed him that I would write to you and that any instructions upon that point would be attended to by me with promptitude and dispatch—
          I have the Honor to be Your Very Hble. Servant
          
            Jas Miller
            Agt Qr Mr Gl
          
          Major Genl. Hamilton
        